Citation Nr: 0405221	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  03-10 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1991 to July 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the RO in 
Roanoke, Virginia, wherein service connection was awarded for 
PTSD and a 30 percent disability evaluation was assigned.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations essentially eliminate 
the concept of the well-grounded claim.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.102 (2003).  They also 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  Furthermore, pursuant to VAOPGCPREC  8-
2003 (December 2003), where VA receives a notice of 
disagreement that raises a new issue, VA is not required to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue.

VA's duty to assist the claimant while developing his claim, 
pursuant to 38 U.S.C.A. § 5103A (West 2002), requires VA to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  The duty to 
assist includes obtaining a medical opinion whenever such an 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  In the case at hand, a 
medical opinion is necessary, pursuant to 38 C.F.R. 
§ 3.159(c) (2003), to determine the nature and severity of 
the veteran's service-connected PTSD.  Furthermore, in a 
statement from the veteran dated August 2002, he requested a 
current VA examination in order to substantiate his claim 
that his service-connected PTSD is more than 30 percent 
disabling.  Additionally, in the veteran's VA Form 9 dated 
April 2003, he reported that he felt his VA examination in 
January 2002 was not substantial enough to substantiate his 
claim.  The Board finds that the veteran should be scheduled 
for a current VA PTSD examination in order to determine the 
nature and severity of his service-connected PTSD.  Finally, 
it appears that the veteran is receiving medication for his 
psychiatric disorder from a private doctor.  These records 
should be obtained.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including 
the duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing benefits and 
entitlements at issue, is not 
acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care providers, 
VA or private who have treated him for 
PTSD since January 2002.  After the 
releases are signed, the RO should 
obtain and associate with the claims 
folder all of the veteran's treatment 
records.  All attempts to procure 
records should be documented in the 
file.  If the RO cannot obtain the 
records, a notation to that effect 
should be inserted in the file.  The 
veteran should be informed of failed 
attempts to procure records.

3.  After the above-mentioned 
development has been accomplished, the 
RO should schedule the veteran to 
undergo a comprehensive VA examination 
by a psychiatrist to determine the 
nature and severity of his service-
connected PTSD.  All indicated tests and 
studies, including a psychological 
evaluation, if necessary, are to be 
performed.  The claims folder is to be 
made available to the psychiatrist prior 
to examination for use in the study of 
the case, and a notation to the effect 
that this record review took place 
should be included in the examination 
report.  All clinical findings should be 
reported in detail.  In reporting such 
findings, the examiner should 
specifically address the criteria for 
evaluating service-connected PTSD as to 
the effect it has on the veteran's 
occupational and social impairment.  The 
examiner must provide a multi-axial 
assessment, including assignment of a 
Global Assessment of Functioning (GAF) 
score; an explanation of what the score 
represents; and the percentage of the 
score representing impairment due solely 
to PTSD.  An assessment of impact of the 
veteran's PTSD on his ability to obtain 
and retain substantially gainful 
employment also should be provided.  The 
examination report should include all 
examination results along with the 
rationale underlying all opinions 
expressed and conclusions reached, 
citing, if necessary, to specific 
evidence in the record, and should be 
associated with the other evidence on 
file in the veteran's claims folder.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




